DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder coupling unit in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the distal tip having a seeker, Cottle Elevator, and Freer must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 
Claim Objections
Claim 7 is objected to because of the following informalities:  Please change “distal portion of formed” to “distal portion formed”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 5, and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sauro et al. (US 2010/0152720A1, “Sauro”).
Regarding claim 1, Sauro discloses an apparatus including a proximal portion having a proximal surface wherein the proximal portion defines a first pathway and a second pathway. The first pathway (135) and the second pathway (120) extend distally from the proximal surface. The first pathway is dimensioned to receive a shaft and the second pathway is dimensioned to receive a navigation guidewire. It is noted that the shaft and navigation guidewire are not positively recited. A distal portion attached to the proximal portion includes a distal tip terminating at a distal end. The second pathway extends from the proximal portion into the distal tip (Fig. 1B).

    PNG
    media_image1.png
    659
    472
    media_image1.png
    Greyscale

Regarding claim 5, Sauro discloses that the distal end includes a narrow-pointed tip (Fig. 1A). 
Regarding claim 7 and 8, Sauro discloses that the proximal portion and the distal portion is formed from a first material [0040] that is flexible enough to suitably attach to the shaft and the navigation guidewire (Fig. 1A). It is noted that the shaft and navigation guidewire are not positively recited.
Regarding claim 9, Sauro discloses that the first pathway terminates into a first surface (Fig. 1A). 
Claim(s) 1, 5, and 7-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lorenz (US 2005/0209533A1).
Regarding claim 1, Lorenz discloses an apparatus including a proximal portion having a proximal surface wherein the proximal portion defines a first pathway and a second pathway. The first pathway and the second pathway extend distally from the proximal surface. The first pathway (38; Fig. 4) is dimensioned to receive a shaft and the second pathway (32) is dimensioned to receive a navigation guidewire. It is noted that the shaft and navigation guidewire are not positively recited. A distal portion attached to the proximal portion includes a distal tip terminating at a distal end. The second pathway extends from the proximal portion into the distal tip (Fig. 4).

    PNG
    media_image2.png
    339
    609
    media_image2.png
    Greyscale

Regarding claim 5, Lorenz discloses that the distal end includes a narrow-pointed tip (Fig. 4). 
Regarding claim 7 and 8, Lorenz discloses that the proximal portion and the distal portion is formed from a first material [0017] that is flexible enough to suitably attach to the shaft and the navigation guidewire (Fig. 2). It is noted that the shaft and navigation guidewire are not positively recited.
Regarding claim 9, Lorenz discloses that the first pathway terminates into a first surface (Fig. 4). 
Regarding claims 10 and 11, Lorenz discloses that the second pathway terminates into a second surface at the distal-most end that is distal relative to the first surface within the distal tip (Fig. 4).
Claim(s) 1, 5, and 7-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hurley et al. (US 6,605,062, “Hurley”).
Regarding claim 1, Hurley discloses an apparatus including a proximal portion having a proximal surface wherein the proximal portion defines a first pathway and a second pathway. The first pathway and the second pathway extend distally from the proximal surface. The first pathway (31; Fig. 1) is dimensioned to receive a shaft and 

    PNG
    media_image3.png
    848
    535
    media_image3.png
    Greyscale

Regarding claim 5, Hurley discloses that the distal end includes a narrow-pointed tip (Fig. 1). 
Regarding claim 7 and 8
Regarding claim 9, Hurley discloses that the first pathway terminates into a first surface (Fig. 1). 
Regarding claims 10 and 11, Hurley discloses that the second pathway terminates into a second surface of the distal-most end that is distal relative to the first surface within the distal tip (Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sauro in view of Garito (US 2009/0069802A1).
Regarding claim 4 and 6, Sauro does not disclose that the distal tip includes a Freer elevator. 
In the same field of endeavor, distal tips of surgical instruments, Garito teaches an instrument (probe) that may be used in various surgical procedures. The distal end of the probe may include a Freer elevator, wherein the Freer elevator includes a spoon-like shape for blunt dissection and tissue manipulation in small spaces (Fig. 1; [0028-0029]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the distal tip of the apparatus of Sauro with a Freer elevator, as taught by Garito, to provide means to . 
Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sauro in view of Kesten et al. (US 2016/0008083A1, “Kesten”).
Regarding claim 2-4, Sauro does not disclose that the distal tip includes a Cottle Elevator, Freer elevator, or seeker. 
In the same field of endeavor, distal tips of surgical instruments, Kesten teaches an instrument (probe) that may be used in various surgical procedures. The distal end of the probe may include a Freer elevator, Coddle elevator, seeker [0063]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the distal tip of the apparatus of Sauro with a Freer elevator, Coddle elevator or seeker as taught by Kesten, to provide means to perform the intended function of desired manipulation for a particular procedure.
Claim(s) 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sauro in view of Clopp (US 2017/0119473A1) in view of Makower et al. (US 2006/0063973A1, “Makower”).
Regarding claims 12-18, and 20, Sauro discloses an adaptor body including a proximal portion having a proximal surface wherein the proximal portion defines a first pathway and a second pathway. The first pathway and the second pathway extend distally from the proximal surface. The first pathway is dimensioned to receive a free end of a shaft (105) of an instrument body. The instrument body further includes a handle at its proximal end since it is well known that catheter include proximal portions that are gripped by the user to maneuver the catheter during use. It is noted that a 
In the same field of endeavor, guidewires, Clopp teaches a navigation guidewire that includes a position sensor (266) in the form of a navigation coil which is located distally relative to a flexible electrical conduit assembly into which a cable (260) is coupled. Coupling unit (132) provides bidirectional communication of data or other signals between the navigation wire and console [0058]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the guidewire of Sauro with the navigation guidewire, as taught by Clopp, as this modification involves the simple substitution of one guidewire for another for the predictable result of providing means for guiding the assembly to a treatment site.
In the same field of endeavor, catheter attachments, Makower teaches an apparatus including various devices alongside a catheter (6020). The devices are attached to the catheter by way of wire retainer clip (6030; Fig. 6J). The retainer clip defines a first through hole and a second through hole. The first through hole is capable of receiving the free end of the shaft and the second through hole is capable of receiving the guidewire. The first through hole and second through hole include an elastomeric interior surface, wherein the clip is formed of rubber [0162], thus the first 
Regarding claim 19, the combination of Sauro, Clopp and Makower discloses that the proximal portion of the adaptor body includes a guidewire portion (proximal portion of 120) and a shaft portion (proximal portion of 135) [0040]. 
Claim(s) 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lorenz in view of Garito (US 2009/0069802A1).
Regarding claim 4 and 6, Lorenz does not disclose that the distal tip includes a Freer elevator. 
In the same field of endeavor, distal tips of surgical instruments, Garito teaches an instrument (probe) that may be used in various surgical procedures. The distal end of the probe may include a Freer elevator, wherein the Freer elevator includes a spoon-like shape for blunt dissection and tissue manipulation in small spaces (Fig. 1; [0028-0029]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the distal tip of the apparatus of Lorenz with a Freer elevator, as taught by Garito, to provide means to perform the intended function of the apparatus when used for tissue manipulation in small spaces. 
Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lorenz in view of Kesten et al. (US 2016/0008083A1, “Kesten”).
Regarding claim 2-4, Lorenz does not disclose that the distal tip includes a Cottle Elevator, Freer elevator, or seeker. 
In the same field of endeavor, distal tips of surgical instruments, Kesten teaches an instrument (probe) that may be used in various surgical procedures. The distal end of the probe may include a Freer elevator, Coddle elevator, seeker [0063]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the distal tip of the apparatus of Lorenz with a Freer elevator, Coddle elevator or seeker as taught by Kesten, to provide means to perform the intended function of desired manipulation for a particular procedure.
Claim(s) 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hurley in view of Garito (US 2009/0069802A1).
Regarding claim 4 and 6, Hurley does not disclose that the distal tip includes a Freer elevator. 
In the same field of endeavor, distal tips of surgical instruments, Garito teaches an instrument (probe) that may be used in various surgical procedures. The distal end of the probe may include a Freer elevator, wherein the Freer elevator includes a spoon-like shape for blunt dissection and tissue manipulation in small spaces (Fig. 1; [0028-0029]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the distal tip of the apparatus of Hurley with a Freer elevator, as taught by Garito, to provide means to . 
Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hurley in view of Kesten et al. (US 2016/0008083A1, “Kesten”).
Regarding claim 2-4, Hurley does not disclose that the distal tip includes a Cottle Elevator, Freer elevator, or seeker. 
In the same field of endeavor, distal tips of surgical instruments, Kesten teaches an instrument (probe) that may be used in various surgical procedures. The distal end of the probe may include a Freer elevator, Coddle elevator, seeker [0063]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the distal tip of the apparatus of Hurley with a Freer elevator, Coddle elevator or seeker as taught by Kesten, to provide means to perform the intended function of desired manipulation for a particular procedure.
Claim(s) 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lorenz in view of Clopp (US 2017/0119473A1) in view of Makower et al. (US 2006/0063973A1, “Makower”).
Regarding claims 12-18, and 20, Lorenz discloses an adaptor including a proximal portion having a proximal surface wherein the proximal portion defines a first pathway and a second pathway. The first pathway and the second pathway extend distally from the proximal surface. The first pathway (38; Fig. 4) is dimensioned to receive a shaft  (14) of an instrument body. The instrument body further includes a handle at its proximal end since it is well known that shafts include proximal portions that are gripped by the user to maneuver the shaft during use. It is noted that a handle 
In the same field of endeavor, guidewires, Clopp teaches a navigation guidewire that includes a position sensor (266) in the form of a navigation coil which is located distally relative to a flexible electrical conduit assembly into which a cable (260) is coupled. Coupling unit (132) provides bidirectional communication of data or other signals between the navigation wire and console [0058]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the guidewire of Lorenz with the navigation guidewire, as taught by Clopp, as this modification involves the simple substitution of one guidewire for another for the predictable result of providing means for guiding the assembly to a treatment site.
In the same field of endeavor, catheter attachments, Makower teaches an apparatus including various devices alongside a catheter (6020). The devices are attached to the catheter by way of wire retainer clip (6030; Fig. 6J). The retainer clip defines a first through hole and a second through hole. The first through hole is capable of receiving the free end of the shaft and the second through hole is capable of receiving the guidewire. The first through hole and second through hole include an elastomeric interior surface, wherein the clip is formed of rubber [0162], thus the first and second through holes include first and second pairs of resilient arms. Therefore, it 
Regarding claim 19, the combination of Lorenz, Clopp and Makower discloses that the proximal portion of the adaptor body includes a guidewire portion (proximal portion of 32) and a shaft portion (proximal portion of 38; Fig. 4) . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Palushi et al. (US 2018/0104001A1) and Richer et al. (US 2018/0099125A1) disclose a navigation guidewire. Taylor et al. (US 5,456,680) discloses an adaptor with a guidewire lumen.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELIN C TANNER/Primary Examiner, Art Unit 3771